LONG, Judge
(dissenting).
I would hold that the trial court abused its discretion in denying the appellant’s motion to reconsider its dismissal of the appellant’s appeal for trial de novo in the circuit court. The appellant sought a trial de novo in circuit court after he was convicted in municipal court for driving while his license was revoked. The appellant’s case was set for trial in circuit court at 8:30 a.m. on October 3, 1995, and was called at 8:34 a.m. on that date. Although the appellant was not present in court at that time, his attorney was present and informed the court that the appellant was en route and would arrive m a matter of minutes. The trial court dismissed the case at 8:34 a.m. Five minutes later, at 8:39 a.m., the appellant arrived in court. The appellant, who had to travel from Valley Head to Fort Payne in DeKalb County for the trial, informed the court that he was late because of the bad weather associated with Hurricane Opal. Although evidence presented at the hearing on the appellant’s motion to reconsider showed that the Fort Payne Station reported only a small amount of rain on the day of the appellant’s trial, it would not be unusual for the weather to be worse in one part of the county than in another, and citizens of DeKalb County might be expected to be inexperienced in dealing with the weather conditions associated with hurricanes. Under the circumstances, I believe that the appellant demonstrated “good cause” for his tardiness and that the trial court abused its discretion in denying the appellant’s motion to reconsider. Therefore, I respectfully dissent.